John L. Reizian Vice President and Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103-1105 Telephone: (860) 466-1539 Facsimile: (860) 466-2550 John.Reizian@LFG.com VIA EDGAR June 20, 2011 U. S. Securities and Exchange Commission treet, N. E. Washington, DC20549-0506 Re:Lincoln Life Flexible Premium Variable Life Account S (the “Account”) The Lincoln National Life Insurance Company (“Lincoln”) File No. 333-125790; 811-09241; CIK: 0001080299 Post-Effective Amendment No. 10, Form N-6, Rule 486(a) Dear Sir or Madam: Pursuant to Rule 477(a) of The Securities Act of 1933 (the “Act”), we respectfully request that Post-Effective Amendment No. 10 (filed on June 16, 2011) under Rule 486(a) of the Act be withdrawn.The reason for this request is it was inadvertently filed as a 486(a) instead of a 485(a).Please note that no securities have been sold in connection with this Post-Effective Amendment. Please contact me at (860) 466-1539, with any questions or comments you may have with regard to this filing. Sincerely, John L. Reizian Vice President and Associate General Counsel
